Citation Nr: 0818807	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-36 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case has been advanced on the Board's docket.


FINDING OF FACT

Audiological evaluation reflects that the veteran's service-
connected bilateral hearing loss has been manifested by no 
worse than level III hearing impairment in the right ear and 
level VI hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
regarding the general notice requirements for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Board finds that a June 2006 notice letter 
satisfies those requirements.  The veteran was notified to 
submit evidence showing that his service-connected bilateral 
hearing loss had increased in severity.  He was told that the 
evidence submitted could be in the form of a doctor's 
statement that contained physical and clinical findings.  The 
evidence could also be in the form of lay evidence, including 
statements from individuals who were able to describe the 
disability from their own knowledge and personal observation.  
Additionally, the letters informed the veteran that he could 
submit his own statement describing the frequency and 
severity of symptoms if he did not have recent evidence.

The June 2006 letter also set forth how VA determines 
disability ratings.  The veteran was informed that depending 
on the disability involved, VA will assign a rating from zero 
percent to 100 percent.  He was told that VA uses a schedule 
for evaluating disabilities.  Furthermore, in determining the 
disability rating, the letter stated that VA considers the 
nature and symptoms of the condition, the severity of the 
symptoms, and the impact of the condition and symptoms on 
employment.

The Board also finds that the June 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  

The Board notes that through the June 2006 notice letter, the 
veteran was provided with general information regarding the 
criteria for assigning effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, in 
light of the adequate notice in accordance with the VCAA as 
described above, a remand of the issue on appeal for further 
notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Fayetteville, Arkansas, and Columbia, Missouri.  The veteran 
submitted a private audiological report from Missouri State 
University.  Additionally, in June 2006, the veteran was 
provided a VA examination in connection with his claim, the 
report of which is of record.  Significantly, the veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the veteran in 
obtaining any relevant evidence.



II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The veteran's service-connected bilateral hearing loss has 
been evaluated as 10 percent disabling.  He filed his claim 
for an increased rating in May 2006.  The assigned evaluation 
for hearing loss is determined by mechanically applying the 
rating criteria to certified test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable 
criteria, ratings for hearing loss are determined in 
accordance with the findings obtained on audiometric 
examinations.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2007).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2007).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2007).

A review of the medical evidence associated with the file 
since one year prior to the filing of the claim reveals that 
the veteran underwent VA examination in connection with the 
claim in June 2006.  The puretone threshold average was 72.50 
for the right ear and 71.25 for the left ear.  The Maryland 
CNC speech recognition score was 86 percent for the right ear 
and 72 percent for the left ear.  Based on those results with 
the utilization of Table VI, the veteran had level III 
hearing impairment in the right ear and level VI hearing 
impairment in the left ear.  Applying the results to Table 
VII, a 10 percent disability rating is warranted for 
bilateral hearing loss based on the June 2006 VA examination.  
Therefore, the assigned 10 percent rating is appropriate and 
a higher rating is not warranted during the time period of 
the claim.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

The Board notes that two other audiological reports have been 
associated with the claims file since the veteran filed his 
claim.  They include a December 2002 report from the VAMC in 
Columbia and a private report from Missouri State University, 
dated in May 2006.  In both of the reports, however, the 
audiologist utilized W-22 word recognition scores and not the 
required Maryland CNC speech recognition scores.  
Consequently, those two reports are invalid for VA rating 
purposes.

Despite the objective VA examination results, the veteran and 
his representative contend that a higher schedular rating is 
warranted based on the functional effects of the veteran's 
hearing loss.  Additionally, the representative asserts that 
an extra-schedular rating may be warranted as a result of 
hearing loss.

The veteran stated that he has been nearly deaf for many 
years and has problems with his hearing aids.  He stated 
that, because he cannot hear the telephone or television 
well, VA gave him amplification equipment for those devices.  
In a June 2006 statement, the veteran's wife related the 
effects of the veteran's hearing loss.  She stated that the 
veteran's hearing loss has worsened over the past few years, 
his hearing aids do not help much, he turns up the volume on 
the television too loud, and he avoids going places with lots 
of noise.  The VA examination report and treatment records 
indicate that the veteran has difficulty hearing in all 
situations.

The Board finds that the regulations specifically set forth 
the manner in which a veteran's hearing impairment is 
evaluated on a schedular basis.  Sections 4.85 and 4.86 
detail the specific criteria for disability ratings as 
described above.  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from hearing loss in civil 
occupations.  38 C.F.R. § 4.1.  VA has determined that the 
audiometric and speech discrimination testing is the 
appropriate method for evaluating hearing impairment.  See 
64 Fed. Reg. 25,202-210 (May 11, 1999); 52 Fed. Reg. 44,117-
122 (Nov. 18, 1987).

As noted above, the Court has held that the disability rating 
for hearing loss is determined by a mechanical application of 
the rating schedule.  Lendenmann, 3 Vet. App. at 349.  
Additionally, the Court has held that VA's audiometric 
testing methods are valid.  See Martinak v. Nicholson, 
21 Vet. App. 447, 453-54 (2007).  Thus, the veteran's 
contentions amount to a call for an evaluation of his hearing 
loss under alternative criteria.  However, the Board is bound 
by the regulations and must evaluate the veteran's disability 
as set forth therein.  Therefore, because the objective 
medical evidence demonstrates that no more than a 10 percent 
rating is appropriate, a higher schedular rating is not 
warranted for bilateral hearing loss at any time during the 
claims process.

Additionally, there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  The evidence indicates that the 
veteran has trouble hearing, especially when using the 
television or telephone.  Such effects do not take the 
veteran's case outside the norm.  There is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for bilateral hearing 
loss must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for an increase, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An increased rating for bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


